department of the treasury internal_revenue_service washington d c number release date tl-n-3915-99 cc intl uilc internal_revenue_service national_office field_service_advice dated date memorandum for from elizabeth g beck senior technical reviewer cc intl subject this field_service_advice responds to your memorandum dated date field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be used or cited as precedent legend us corp fsc1 date a date b tax_year a facts uscorp is a domestic_corporation and fsc1 is a wholly-owned subsidiary that elected to be treated as a foreign_sales_corporation fsc pursuant to sec_922 and sec_927 uscorp pays a commission to fsc1 for goods exported by it and claimed a deduction on its tax_year a income_tax return form_1120 for such commissions with respect to tax_year a the refund and assessment statutes of limitation applicable to fsc1 will expire on date a and the assessment and refund statutes of limitation applicable to the related_supplier uscorp will expire on date b six months after date a the examination team believes that it will have insufficient time to complete its examination of the fsc-commission deductions claimed by uscorp before the period of limitations applicable to fsc1 expires on date a the service has on several occasions requested fsc1 to execute a consent to extend the period of limitations for assessment of tax form_872 but fsc1 has declined to do so therefore guidance is requested regarding the ability of the service to adjust the related supplier’s fsc commission deduction after the period of limitations applicable to fsc1 expires on date a issue whether the service may adjust the fsc-commission deduction of a related_supplier where the assessment_period of limitations applicable to the related_supplier is open but the assessment and refund periods of limitations applicable to the fsc have previously expired conclusion neither the dual refund statute_of_limitations nor the shall affect requirements contained in temp sec_1 a -1t e apply to fsc redeterminations initiated by the commissioner the only substantive limitation applicable to such redeterminations is that the assessment_period of limitations must be open for the party that is subject_to the primary_adjustment law and analysis a fsc and its related_supplier collectively taxpayers may determine the transfer price for merchandise exported by the fsc or the commission payable in the case of a commission-fsc by reference to administrative pricing rules or under certain circumstances by reference to sec_482 see sec_925 where applicable the fsc administrative pricing rules eliminate the need for difficult case-by- case determinations of arm’s length transfer prices for transactions between the related_supplier and the fsc congress intended that the pricing principles that govern the deter- mination of the taxable_income of a fsc comply with the gatt rules if export_property is sold to a fsc by a related_person or a commission is paid_by a related principal to a fsc with respect to export_property the taxable_income of the fsc and related_person is based upon a transfer price determined under an arm’s length pricing approach or under one of two formulae which are intended to approximate arm’s length pricing staff of joint_committee on taxation general explanation of the revenue provisions of the deficit_reduction_act_of_1984 general explanation emphasis added substantially identical considerations were present under the predecessor domestic_international_sales_corporation disc regime see h_r rep no 92d cong 1st sess reprinted in 1972_1_cb_498 s rep no 92d cong 1st sess reprinted in 1972_1_cb_559 the administrative pricing rules are applicable only if the fsc satisfies certain foreign_economic_process requirements in sec_925 in such cases sec_925 and temp sec_1 a -1t allow taxpayers to apply at their option either of two administrative pricing methods in order to report the greatest amount of taxable_income attributable to the fsc see generally 34_f3d_1394 8th cir consistent with the goal of maximizing income attributable to the fsc taxpayers may change from one administrative pricing method to another or to make other specified changes after the income_tax returns of the fsc and the related_supplier for a given year have been filed temp sec_1 a -1t e the commissioner may challenge fsc transactions based on the results of an examination but he may not alter the pricing method selected by taxpayers nor may he modify the taxpayers’ transaction-grouping methodology if any unless that methodology constitutes an improper grouping id changes on the part of either taxpayers or the commissioner to the fsc income as originally reported are commonly referred to as fsc redeterminations because the amount of income reported by the fsc is directly related to the amount of income reported by the related_supplier a fsc redetermination affects the taxable_income of both entities generally a taxpayer-initiated fsc redetermination results in an increase in the income of the fsc requiring payment of additional tax by the fsc and a corresponding decrease in the income of the related_supplier generating a refund of tax for the related_supplier a service-initiated fsc redetermination generally has the opposite effects on income ie increase in income of related_supplier reduction of income of fsc and tax_liability ie additional tax to related_supplier refund to fsc as noted above the administrative pricing rules serve as a substitute for the transfer_pricing rules of sec_482 which would otherwise apply to transactions between controlled parties including a related_supplier and its wholly-owned fsc subsidiary consequently except as specifically provided to the contrary a fsc redetermination is subject_to the same constraints and procedural limitations as would apply to a redetermination pursuant to sec_482 under sec_482 the service possesses broad authority to re-allocate a taxpayer’s income or deductions thus for example the service may allocate income or deductions among controlled parties regardless of whether it is possible to make correlative or compensating adjustments expiration of the statute_of_limitations applicable to a party subject_to a correlative_adjustment generally does not bar the commissioner from making a primary sec_482 adjustment with respect to the another party as to which the statute_of_limitations remains open in contrast the ability of taxpayers affirmatively to apply sec_482 is narrowly circumscribed for example only since have taxpayers been permitted to apply sec_482 sua sponte and then only on a timely-filed tax_return to claim a decrease in tax for the tax_year in question see sec_1_482-1 generally applications of sec_482 by taxpayers with respect to prior tax years are barred see generally revproc_99_32 1999_34_irb_296 consistent with these general principles the temporary regulations provide detailed rules governing fsc redeterminations the temporary_regulation applicable to tax years beginning before date states as follows subsequent determination of transfer price rental income or commission the fsc and its related_supplier would ordinarily determine under sec_925 and this section the transfer price or rental payment payable by the fsc or the commission payable to the fsc for a transaction before the fsc files its return for the taxable_year of the transaction after the fsc has filed its return a redetermination of those amounts by the commissioner may only be made if specifically permitted by a code provision or regulations under the code such a redetermination would include a redetermination by reason of an adjustment under sec_482 and the regulations under that section or sec_861 and sec_1_861-8 which affects the amounts which entered into the determination in addition a redetermination may be made by the fsc and related_supplier if their taxable years are still open under the statute_of_limitations for making claims for refund under sec_6511 if they determine that a different transfer_pricing method or grouping of transactions may be more beneficial also the fsc and related_supplier may redetermine the amount of foreign_trading_gross_receipts and the amount of the costs and expenses that are used to determine the fsc’s and related supplier’s profits under the transfer_pricing methods any redetermination shall affect both the fsc and the related_supplier the fsc and the related_supplier may not redetermine that the fsc was operating as a commission fsc rather than a buy-sell fsc and vice versa temp sec_1 a -1t e emphasis and highlights added the temporary_regulation affords the commissioner essentially the same broad- based authority to redetermine fsc income as he possesses to redetermine income under sec_482 in contrast taxpayers’ authority to make fsc redeterminations although substantially broader than that in the sec_482 context is subject_to constraints we do not believe that these constraints apply expressly or by implication to fsc redeterminations initiated by the commissioner first taxpayers may redetermine fsc income only if the applicable refund statutes of limitations for both the fsc and the related_supplier are open temp sec_1 a -1t e the tax_court specifically upheld this requirement in union carbide t he fact that the regulation utilizes sec_6511 as a point of reference even though any commission expense redetermination automatically places one of the taxpayers either the fsc or the related_supplier in a deficiency position does not effect an absurd or nonsensical result in our judgment citation omitted the dual sec_6511 requirement simply specifies an uncomplicated timeframe within which the taxpayer seeking an additional deduction must act nothing more t c pincite second taxpayers may redetermine fsc income only if the resulting redetermination will affect both the fsc and the related_supplier temp sec_1 a -1t e assuming that the dual refund statute_of_limitations requirement above is satisfied the shall affect requirement mandates that the assessment statute_of_limitations be open for the party that is placed in a deficiency position by the fsc redetermination -- generally the fsc in taxpayer-initiated redeterminations the shall affect requirement thus ensures that the service is able to collect any additional tax due as a result of the fsc redetermination the structure plain meaning and context of the temporary_regulation indicate that the dual refund statute_of_limitations requirement and the shall affect requirement apply only to fsc redeterminations initiated by taxpayers the temporary_regulation is structured so that all of the taxpayer-initiated provisions are grouped together after the commissioner-initiated provisions the dual refund requirement provides an uncomplicated timeframe within which taxpayers must make fsc redeterminations union carbide t c pincite such guidance is superfluous in the case of a fsc redetemination initiated by the commissioner given that the primary_adjustment is by definition one permitted by the code or regulations temp sec_1 a -1t e the shall affect requirement prevents whipsaw results by protecting the service’s ability to collect additional tax resulting from the fsc redetermination again such a requirement is superfluous in the context of a commissioner-initiated fsc redetermination as the assessment statute is by definition open with respect to the party subject_to the adjustment of income in the present case the service’s examination-based adjustment of uscorp ’s fsc commission deduction will have a correlative effect on fsc1's income in this context however the imminent expiration of the assessment and refund statutes of limitation applicable to fsc1 does not prevent the service from adjusting the income of uscorp provided that the service acts before the expiration of the statute_of_limitations applicable to uscorp ie date b for the reasons described above we believe that the dual-refund requirement in the temporary_regulation does not apply to fsc redeterminations initiated by the commissioner if as is likely the service’s examination-based adjustment reduces uscorp ’s fsc commission deduction fsc1 will have less commission income than originally reported and will therefore have a claim_for_refund of tax any refund claim by fsc1 will be untimely if the refund statute_of_limitations applicable to fsc1 has previously expired in that case the fsc redetermination would fail to affect fsc1 however as discussed above we believe that the shall affect requirement does not apply to fsc redeterminations initiated by the commissioner thus that requirement does not prevent the commissioner from making the fsc redetermination contemplated in this case in this case fsc1 has refused to execute a consent to extend the period of limitations for assessment form_872 we do not believe that temp sec_1 a -1t e should be interpreted as allowing taxpayers to limit the options available to the service by refusing to sign consents in any event fsc1 can readily prevent any hardship that may result from an examination-based adjustment to its related_supplier by executing a consent to extend the period of limitations applicable to it in summary we recommend that prior to date b examination perform any necessary adjustments with respect to the fsc commission deductions of uscorp clearly if possible it would be preferable to obtain an extension of the statute_of_limitations applicable to fsc1 to a date beyond date b however assuming that fsc1 continues to decline to execute such an extension we believe that the commissioner is not barred from adjusting the fsc commission deduction of uscorp based on the results of examination case development hazards and other considerations our conclusion that the shall affect requirement in temp sec_1 a -1t e applies only to taxpayer-initiated fsc redeterminations is subject_to hazards_of_litigation although we believe that this interpretation accords with the overall structure and language of the temporary_regulation as well as the overall statutory scheme a reviewing court might conclude that the shall affect requirement applies equally to service-initiated redeterminations if you have any additional questions please call branch at elizabeth g beck senior technical reviewer branch
